DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 05/02/2022.

Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 04/04/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of an access point to communicate 
privacy settings and disclaimer to an electronic device. An AP transmits an 
indication that the AP supports communication of privacy settings and privacy 
5 disclaimer. The AP receives, from an electronic device, a request for information about the privacy settings and privacy disclaimer associated with the AP. The AP 
transmits, to a network server such as an ANQP server, a query request for 
information about the privacy settings and privacy disclaimer associated with the 
AP. The AP receives, from the network server, a query response including 
10 information about the privacy settings and privacy disclaimer associated with the 
AP. The AP transmits, to the device, a response including information about the 
privacy settings and privacy disclaimer associated with the AP. 

 
	Independent claims 1,  and 12, recite the uniquely distinct features of “receiving, from the network server, a query response including information about the privacy settings and privacy disclaimer associated with the AP; and transmitting, to the ED, a response including information about the privacy settings and privacy disclaimer associated with the AP. Wherein the AP requires user consent to the privacy settincs and privacy disclaimer from a user associated with the ED, the user consent beina required to enable association of the ED with the AP.

However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1 and 12. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496